Citation Nr: 0316626	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-43 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an earlier effective date, prior to April 21, 
1994, for the grant of service connection for defective 
vision of the right eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from November 1950 to 
October 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to service 
connection and assigned a 30 percent rating for defective 
vision of the right eye, effective April 21, 1994.  

By letter dated in October 2002, the veteran withdrew his 
appeal on all previously pending claims except for the issue 
of an earlier effective date for the grant of entitlement to 
service connection for his right eye disability.  38 C.F.R. 
§ 20.204 (2002).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered "inextricably 
intertwined" and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The veteran and his representative have raised a claim of 
clear and unmistakable error (CUE) in the January 1962 rating 
decision wherein the RO denied entitlement to service 
connection for defective vision of the right eye.  




The RO has not yet adjudicated the issue of whether the 
January 1962 rating decision wherein it denied entitlement to 
service connection for defective vision of the right eye 
constituted CUE.  The issue of whether the January 1962 
rating decision constituted CUE is "inextricably 
intertwined" with the issue of entitlement to an effective 
date, prior to April 24, 1994, for the grant of service 
connection for defective vision of the right eye.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107) (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

This case is accordingly remanded to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file to 
ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.


3.  Inasmuch as the issue of whether the 
January 1962 rating decision wherein the 
RO denied entitlement to service 
connection for defective vision in the 
right eye constitutes CUE is deemed to be 
"inextricably intertwined" with the 
prepared and certified issue of 
entitlement to an effective date, prior 
to April 21, 1994, for a grant of service 
connection for defective vision of the 
right eye, the RO should take appropriate 
adjudicative action of the CUE issue and 
provide the appellant and his 
representative notice of the 
determination and of the right to appeal.

4.  Thereafter, if warranted, the RO 
should take additional appropriate 
adjudicative action with respect to the 
veteran's claim of entitlement to an 
effective date, prior to April 21, 1994, 
for the grant of service connection for 
defective vision of the right eye.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final action warranted.  
No action is required of the veteran until he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


